Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims’ Status
Claims 1-3, 5-7, 9-11 and 13-15 are allowed.
Claims 4, 8 and 12 are cancelled. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given during a telephone conversation with Carlos Villamar on 9/7/2021.
The application has been amended as follows: 
The title of the invention is changed to: 
System for Securing User Information by Employing Phone Number and Personal Identification Number

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because: 
Applicant’s arguments with respect to a personal identification number (see Amendment, Pgs 10-11, filed 6/7/2021), have been fully considered and are persuasive.  The 103 rejection of claims 1-3, 5-7, 9-11 and 13-15 has been withdrawn. 
Upon searching multiple databases, the examiner has failed to find a reference or combination of references that fairly teach, suggest, or make obvious the claim’s limitations as a whole.
The best United States (US) reference, prior art of record Kwan (US Patent Application Publication 20020147658), teaches some of the claim’s limitations relating to a transaction between a user a merchant and mobile network operator, but fails to teach a payment system, as claimed, that includes a user and first party that interact to create a requirement for the user, wherein the only user’s identification communicated to the first party is a phone number of the user, and wherein the user exchanges authorization information for the requirement, including a personal identification number (PIN) of the user, directly with a mobile phone operator that services an account of the user associated with the phone number, without communicating the PIN to the first party.
The best Non-Patent Literature (NPL) reference, Rice  (“Kenya sets world first with money transfers by mobile”, The Guardian, March 2007), is pertinent at least for teach the concept of a mobile operator that allows subscribers to send cash to other phone users by SMS, however Rice doesn’t solve the deficiencies of Kwan
Independent claims 5 and 9, although directed to different categories of invention, include limitations that are similar to the limitations of independent claim 1, and are allowed at least for the same reasons provided above for independent claim 1.
Dependent claims 2-3, 6-7, 10-11 and 13-15 are also allowed for the abovementioned reasons, at least based on their dependencies on the claims above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Pailles (US 20040083166), pertinent for teaching information exchanged only between a purchaser and a telepayment server, after a preliminary exchange between vendor and purchaser (Abstract).
Rios
Shree Mishra (WO2009136406A2), pertinent at least for providing a method of Multi-currency PIN Based SMS based payments or e-commerce payments through mobile or top-up currency (Abstract).
Rice  (“Kenya sets world first with money transfers by mobile”, The Guardian, March 2007), is pertinent at least for teach the concept of a mobile operator that allows subscribers to send cash to other phone users by SMS (see at least Pg 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Gabriel Mercado/           Examiner, Art Unit 3685                                                                                                                                                                                             
/NEHA PATEL/           Supervisory Patent Examiner, Art Unit 3685